DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/04/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sam Vasan on 7/25/2022.

The application has been amended as follows: 
TO THE CLAIMS:
Rejoin claims 11-20.
In claim 5, line 3, delete “substantially”.
Amend claim 12 as follows:
12.	(Rejoined – Currently Amended) A method comprising:
providing a substrate having opposite first and second major surfaces;
providing a plurality of thermoelectric elements each supported by the substrate and extending between the opposite first and second major surfaces of the substrate, the plurality of thermoelectric elements including first and second sets of thermoelectric elements, the first and second sets each including at least two thermoelectric elements electrically connected in series between a proximal end and a distal end, the first set being disposed at a first region of the substrate, and the second set being disposed at a second region of the substrate, wherein the first and second sets of thermoelectric elements each include one or more p-type thermoelectric elements and one or more n-type thermoelectric elements;
providing a through electrode extending through the substrate and having a first end connecting to the proximal end of the first set of thermoelectric elements on the first major surface and a second end connecting to the proximal end of the second set of thermoelectric elements on the second major surface, wherein the through electrode connects one of the p-type thermoelectric elements and one of the n-type thermoelectric elements; and
measuring, via a sensing circuitry, a voltage output between the distal ends of the first and second sets of thermoelectric elements.

Amend claim 14 as follows:
14.	(Rejoined – Currently Amended) The method of claim 12, wherein the measuring of the [[a]] voltage output comprises: 
measuring, via the sensing circuitry, a first voltage output at a first time; [[,]] and 
measuring, via the sensing circuitry, a second voltage output at a second time.

Amend claim 15 as follows:
15.	(Rejoined – Currently Amended) The method of claim [[13]] 14, further comprising determining a temperature change [[upon]] over time based on the measured first and second voltage outputs.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed thermoelectric sensor or method comprising: a through electrode extending through the substrate and having a first end connecting to the proximal end of the first set of thermoelectric elements on the first major surface of the substrate and a second end connecting to the proximal end of the second set of thermoelectric elements on the second major surface of the substrate, wherein the through electrode connects one of the p-type thermoelectric elements and one of the n-type thermoelectric elements; and a sensing circuitry electrically connected to the distal ends of the first and second sets of thermoelectric elements to measure a voltage output in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726